Case 3:17-cv-01872-JAH-MDD Document 14 Filed 07/28/20 PageID.177 Page 1 of 1



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10
      ANTHONY BUSO, individually and on Case No. 17cv1872-JAH (MDD)
 11   behalf of all others similarly situated,     ORDER GRANTING JOINT
 12                                     Plaintiff, MOTION TO DISMISS
      v.
 13
      ACH FOOD COMPANIES, INC., a
 14   Delaware Corporation; and Does 1
      through 10, inclusive,
 15

 16
                                        Defendant.

 17         On July 28, 2020, Plaintiff Anthony Buso and Defendant ACH Food
 18   Companies, Inc., filed a joint motion to dismiss this case with prejudice pursuant to
 19   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Doc. No. 13.
 20         IT IS HEREBY ORDERED that the joint motion is GRANTED. The case is
 21   DISMISSED with prejudice. Each party will bear its own costs and attorneys’ fees
 22   in connection with this action.
 23         IT IS SO ORDERED.
 24

 25

 26   Dated: July 28, 2020
 27                                                      __________________________
                                                         Hon. John A. Houston
 28                                                      United States District Judge


                                                     1
